Riley, C.J.
(dissenting). Appellants argue before this Court that their contemptuous acts of violating the trial court’s prohibitive permanent injunction can only be viewed as criminal contempt which necessarily precludes a finding of civil contempt and the imposition of a coercive remedial sanction. They maintain that civil contempt is only available where the underlying order imposes an affirmative obligation to act which the court is attempting to enforce when confronted with the appellants’ refusal to perform. I am convinced that no historical analysis, reliance on decisional or statutory authority, nor any public policy reasons, support the limitation proposed by appellants.
Moreover, although my colleagues in the majority acknowledge the trial court’s authority to find the appellants in civil contempt for their contumacious acts, they conclude that it was not within the trial court’s power to impose the usual civil contempt sanction of conditional imprisonment in an effort to coerce the appellants into agreeing to abide by the terms of the permanent injunction in the future. In my view, there is no such limitation on the trial court’s authority.
*114I also disagree with the majority’s assertion that the distinction between a contemnor’s failure to do an act commanded and the doing of an act forbidden, provides a general test for determining whether criminal or civil contempt sanctions are appropriate. As will be shown below, the nature of the contemptuous act is not material in determining whether criminal or civil contempt sanctions are permissible. Contemptuous conduct is not properly viewed as being either civil or criminal. Instead, the distinction between civil and criminal contempt lies in the nature of the sanction imposed and the court’s purpose in imposing the sanction. For these reasons, I dissent from the majority’s holding in these cases.
In support of their argument that a court is without authority to maintain civil contempt proceedings except in cases in which the contemptuous conduct involved the refusal to perform an affirmative act, appellants rely on the oft-cited case of Gompers v Bucks Stove & Range Co, 221 US 418; 31 S Ct 492; 55 L Ed 797 (1911). In Gompers, Samuel Gompers, and two other labor union leaders were enjoined from boycotting Bucks Stove and Range Co., and from publishing that Bucks Stove was on an "unfair” or "we don’t patronize list.” The defendants subsequently violated the injunction, were held in contempt and sentenced to unconditional terms of imprisonment of six, nine, and twelve months. At issue in the defendants’ appeal to the United States Supreme Court from the contempt proceeding was whether that proceeding was criminal or civil. In addressing the distinction between the two, the Court stated:
[imprisonment for civil contempt is ordered where the defendant has refused to do an affirma*115tive act required by the provisions of an order which, either in form or substance, was mandatory in its character.
* * *
On the other hand, if the defendant does that which he has been commanded not to do, the disobedience is a thing accomplished. Imprisonment cannot undo or remedy what has been done nor afford any compensation for the pecuniary injury caused by the disobedience. . . . Such imprisonment operates, not as a remedy coercive in its nature, but solely as punishment for the completed act of disobedience. [Gompers, supra, 442-443.]
This language, selectively relied upon by the appellants, does not compel me to the conclusion they urge upon us. That conclusion, as aptly noted by one contempt scholar, represents a "deviant test for distinguishing civil and criminal contempt,” and may not properly be induced from the decision of the United States Supreme Court in Gompers. Dobbs, Contempt of court: A survey, 56 Cornell LR 183, 240 (1971). As explained by Professor Dobbs:
This language [from Gompers] merely means that the sanction is necessarily a criminal one if nothing is left to coerce. Where the defendant has violated a single order and is under no continuing obligation, it is clear enough that only a punitive sanction is possible since no imprisonment can "undo or remedy what has been done.” An illustration used earlier makes this point: if the defendant is ordered not to engage in a May Day sit-in, but does so anyway, his conduct is complete and the order is irremediably broken. Any sanction can only be punitive and hence "criminal.” The distinction between mandatory orders and prohibitory ones is only illustrative of this point. For instance, a prohibitory order might enjoin tres*116passes for all future times. If a defendant so enjoined violates the order once, there is still something left to coerce; a civil contempt would therefore be appropriate since it could be used to compel compliance for the future, even though the past trespass cannot be remedied specifically. Furthermore, to the extent that compensatory fines are used in contempt proceedings, even a past act can, in some sense, be remedied. The distinction between mandatory and prohibitory orders in Gompers, then, was not intended to be a major test; rather, it was merely indicative of cases in which contempt sanctions could be coercive and hence civil. [Emphasis added.]
While the distinction between contemptuous conduct involving violations of mandatory versus prohibitory orders may be indicative of the generality of cases in which contempt sanctions could be coercive as opposed to purely punitive, the majority’s assertion that this distinction acts as a general limitation on the inherent judicial contempt power is without authoritative support, and, indeed, is inconsistent with judicial precedent. The landmark Gompers case does not support this proposition. As noted in the opinion of the Court, the sentences imposed in Gompers were unconditional definite jail terms. The Supreme Court reversed the convictions in Gompers because, among other things, the trial court had held a civil contempt hearing and then imposed a determinate criminal sentence. The contempt proceeding in that case, therefore, had been improperly treated as one for criminal contempt. As later explained in Leman v Krentler-Arnold Hinge Last Co, 284 US 448, 453; 52 S Ct 238; 76 L Ed 389 (1932):
In the Gompers case, the contempt proceeding had been instituted after the entry of the final decree awarding the permanent injunction and *117pending an appeal from that decree. Id., pp 421, 422. This Court held that the proceeding had been improperly treated as one for criminal contempt, and, as there had been a complete settlement of all matters involved in the equity suit, the contempt proceeding was necessarily ended. The conclusion of the Court was thus stated (id., pp 451, 452): "When the main case was settled, every proceeding which was dependent on it, or a part of it, was also necessarily settled — of course without prejudice to the power and right of the court to punish for contempt by proper proceedings. Worden v Searls, 121 US [14] 27 [7 S Ct 814; 30 L Ed 853 (1887)]. If this had been a separate and independent proceeding at law for criminal contempt, to vindicate the authority of the court, with the public on one side and the defendants on the other, it could not, in any way, have been affected by any settlement which the parties to the equity cause made in their private litigation. But, as we have shown, this was a proceeding in equity for civil contempt .... The company prayed 'for such relief as the nature of its case may require,’ and when the main cause was terminated by a termination of all differences between the parties, the complainant did not require and was not entitled to any compensation or relief of any other character. The present proceeding necessarily ended with the settlement of the main cause of which it is a part.” See Michaelson v United States, 266 US 42, 64, 65 [45 S Ct 18; 69 L Ed 162 (1924)]; Oriel v Russell, 278 US 358, 363 [49 S Ct 173; 73 L Ed 419 (1929)].
In Gompers, 444-445, the Court also said: "Proceedings for civil contempt are between the original parties and are instituted and tried as a part of the main cause.” The distinction was made in that case between civil contempt proceedings and those for criminal contempt which "are between the public and the defendant, and are not a part of the original cause.” Id., 445. In Gompers, the trial *118court maintained civil contempt proceedings as part of the original civil action between the parties and imposed unconditional jail sentences, purely punitive in nature, as opposed to coercive or remedial relief on behalf of the plaintiff. In agreement with Professor Dobbs, I am convinced that the language relied upon by the appellants from the opinion of the Court in Gompers was not intended to delimit judicial authority to maintaining civil contempt proceedings only in cases in which a mandatory court order has been violated. That language, rather, was merely intended to be indicative of the distinct purposes of primarily coercive or remedial punishment, permissible civil contempt sanctions and purely punitive punishment, criminal contempt sentences, and the distinct nature of the proper proceedings for each.
The appellants’ argument confuses the distinction between civil and criminal contempt and the scope of judicial discretion in exercising its inherent contempt authority. Appellants and the majority have incorrectly focused upon the nature of the contemptuous conduct giving rise to the proceedings, rather than the court’s purpose in responding to that conduct. The distinction between civil and criminal contempt, however, requires focusing upon the latter and is not susceptible to such a simplistic distinction between the refusal to do an act commanded and the doing of an act forbidden. As stated by the Court of Appeals:
The distinction between civil and criminal contempt relates not to the nature of the misconduct giving rise to the proceedings, but rather to the court’s purpose in responding to that misconduct. If the court’s purpose is to preserve its authority by punishing past misconduct through the imposition of an unconditional and fixed sentence, the proceedings are criminal. If, instead of punishing *119past misconduct, the court seeks to compel future compliance through the imposition of a sanction of indefinite duration terminable upon compliance or inability to comply, the proceedings are civil. [144 Mich App 257, 262-263; 375 NW2d 408 (1985).]
In the words of the United States Supreme Court in Shillitani v United States, 384 US 364, 370; 86 S Ct 1531; 16 L Ed 2d 622 (1966), "[t]he test may be stated as: what does the court primarily seek to accomplish by imposing sentence?”
Judicial authority to entertain civil contempt proceedings as part of a civil action and the authority to institute separate criminal contempt proceedings are not mutually exclusive in all cases. Nor has judicial authority been limited in any jurisdiction to exercising in every case either civil contempt discretion or instituting separate criminal contempt proceedings. See, e.g., United States v United Mine Workers of America, 330 US 258; 67 S Ct 677; 91 L Ed 884 (1947) (violation of prohibitory injunction resulted in findings and sentences for both civil and criminal contempt). In Mine Workers, 298-299, the Court noted: "Common sense would recognize that conduct can amount to both civil and criminal contempt. The same acts may justify a court in resorting to coercive and to punitive measures.”
That the appellants’ suggested holding in these cases does not reflect the contempt authority of the federal courts may be easily demonstrated. The United States Supreme Court has specifically upheld the judicial exercise of civil contempt powers in cases in which the contemptuous conduct involved noncompliance with prohibitory injunctions. One example is Mine Workers, supra. In that case the United Mine Workers of America and its president were preliminarily enjoined from *120encouraging mine workers to interfere with the operation of mines by strike or cessation of work. A gradual walkout by the miners commenced shortly thereafter which soon developed into a full-blown strike. Prior to the commencement of contempt proceedings, provision was made for a hearing to determine whether the alleged contempt was sufficiently purged — whether the defendants intended to comply with the injunction. The defendants stated to the court that they did not. After contempt proceedings in which the trial court found that the defendants had violated the prohibitory injunction, each defendant was found guilty of both criminal and civil contempt. The Supreme Court affirmed the trial court’s decision, including the imposition of both purely punitive and primarily coercive sanctions. Id., 303-304. With regard to the latter, the Court said:
The trial court also properly found the defendants guilty of civil contempt. Judicial sanctions in civil contempt proceedings may, in a proper case, be employed for either or both of two purposes: to coerce the defendant into compliance with the court’s order, and to compensate the complainant for losses sustained. (Citation omitted.) Where compensation is intended, a fine is imposed, payable to the complainant. . . .
But where the purpose is to make the defendant comply, the court’s discretion is otherwise exercised. It must then consider the character and magnitude of the harm threatened by continued contumacy, and the probable effectiveness of any suggested sanction in bringing about the result desired.
It is a corollary of the above principles that a court which has returned a conviction for contempt must, in fixing the amount of a fine to be imposed as a punishment or as a means of securing future compliance, consider the amount of *121defendant’s financial resources and the consequent seriousness of the burden to that particular defendant.
The Court modified the trial court’s judgment against the union in Mine Workers by reducing the unconditional fine imposed for criminal contempt, and making that reduced amount conditional on the union’s failure to purge itself by taking affirmative steps to assure the court of its future compliance with the prohibitory injunction. The opinion of the Court concluded, id., 307:
[Defendants’] conduct showed a total lack of respect for the judicial process [referring to defendants’ in court statements that they intended not to comply with the injunction]. Punishment in this case is for that which the defendants had done prior to imposition of the judgment in the District Court, coupled with a coercive imposition upon the defendant unión to compel obedience with the court’s outstanding order.
Precedential authority in this jurisdiction also supports the use of civil contempt sanctions to enforce compliance with prohibitory orders. In State Bar v Cramer, 399 Mich 116; 249 NW2d 1 (1976), for example, this Court affirmed the imposition of civil contempt sanctions under circumstances in which the contemptuous conduct concerned the violation of a prohibitory injunction. In Cramer, the respondent had been enjoined from engaging in the alleged unauthorized practice of law. Her violation of that injunction resulted in civil contempt proceedings and the imposition of both coercive sanctions to compel future compliance and, subsequently, unconditional punitive sanctions. This Court described the contempt proceedings in Cramer as follows:
*122There is no doubt that defendant continued to violate the January 5 order, and, indeed is still doing so. Judge O’Hair adjudged defendant "guilty of civil contempt” on April 23, 1973, and ordered her jailed until she purged herself "by demonstrating that she will discharge her statutory and judicially imposed duty to cease permanently from engaging in the conduct proscribed by the court’s judgment and injunctive order of January 5, 1973.”
Defendant was jailed April 30, 1973, and on May 1, 1973 appeared before Judge O’Hair and made certain representations to purge herself of contempt, and was released.
On August 6, 1973, Judge O’Hair found that defendant "has violated her purgation of contempt and has broken her promise given in connection with said purgation of contempt to this Court on May 1, 1973 wherein she promised to abstain from the proscribed activities,” and again adjudged her in contempt and sentenced her to five days in jail and assessed a fine and costs. [Id., 126.]
Affirming the civil contempt sanctions imposed, this Court concluded:
There is no doubt that the April 23, 1973 finding was that defendant was guilty of civil contempt. Judge O’Hair specifically told the defendant that she would be jailed until she purged herself. She therefore was able to "carry the 'keys of [the] prison in [her] own pocket’ [and] the action is essentially civil.” People v Goodman, 17 Mich App 175, 177; 169 NW2d 120 (1969). In fact, the following day Judge O’Hair released her after she promised to obey his order. We affirm that finding. [Id., 127-128. Emphasis added.]
The Court vacated the subsequently imposed unconditional sentences, however, because those jail sentences and fines were purely punitive in nature, not remedial or coercive, and therefore *123were improperly imposed as a result of the admittedly "civil contempt” proceedings conducted in that case. The Court correctly identified those unconditional sentences as "criminal contempt” sanctions, id., 128 (emphasis in original). Distinguishing criminal from civil contempt, the Court said:
"If [contempt citation] is to punish the offender for his disobedience or contumacious behavior, then it is criminal contempt. If, however, the purpose is to compel obedience to an order of the court, then it is civil contempt.” [Citation omitted.]
Quoting People v Johns, 384 Mich 325, 333; 183 NW2d 216 (1971), the Court stated:
"When the hearing was instituted by a show cause order and placed on the civil docket, when the proceedings lacked any semblance of a criminal trial and when the sentence had elements of both civil and criminal contempt the defendant could have reasonably expected that he indeed was being held in civil contempt [not criminal].
"We therefore hold that under the procedure followed here, the defendant could not have been found guilty of criminal contempt and his sentence for such must be vacated.”
The Court in Cramer concluded that the contempt proceedings in that case were "civil” and, therefore, lacked the procedural requirements to support a conviction for criminal contempt and the imposition of unconditional punitive sentences. In reaching that decision, however, the Cramer Court expressly upheld the trial court’s imposition of civil contempt sanctions to coerce future compliance with the court’s prohibitionary injunctive order. In Cramer, "whether defendant was found guilty of civil or criminal contempt” was at issue, *124and indeed was central to the disposition of that appeal, id., 127. The Court affirmed the imposition of civil contempt sanctions resulting from the violation of a prohibitionary injunction, as opposed to a purely mandatory court order. See, also, In re Huff, 352 Mich 402; 91 NW2d 613 (1958).
The appellants’ argument in these cases that they could only have been adjudged in criminal contempt of court because their refusal to comply with prohibitory court orders may never result in civil contempt proceedings, is based upon an erroneous interpretation of judicial precedent. Consistent with general authority, such contemptuous conduct may properly result in both criminal and civil sanctions, provided, however, that a court may not hold a civil contempt hearing and then impose a determinate criminal sentence without the required procedural safeguards.
Furthermore, the negative public policy implications that would result from appellants’ suggested holding in these cases are substantial and unwarranted. The judiciary of this state would be powerless to grant remedial or coercive relief through the exercise of the inherent civil contempt power in all cases in which civil litigants refuse to comply with prohibitory injunctions. Civil litigants, adjudged to be entitled to such injunctive relief, would have to rely exclusively on the prosecution of separate criminal proceedings for the enforcement of such orders, with the necessary and possibly irreparable delay required in such matters.
In light of the foregoing, I am convinced that the trial court did not err in finding the instant appellants in civil contempt. The purpose of the sanctions imposed by the trial court clearly was to coerce the appellants’ future compliance with the June 29, 1983 permanent injunction. In that the use of civil contempt proceedings to sanction viola*125tion of the court’s prohibitory injunction is not beyond the general inherent power of the trial court, I would affirm the finding of civil contempt.
More importantly, although my colleagues in the majority concede that civil contempt proceedings are sometimes appropriate for purposes of sanctioning the violation of a prohibitory injunction, I cannot agree with their holding that coercive sanctions may not be imposed unless the contemnor, at the time of the contempt hearing, is under a present duty to comply with the prohibitive order and is also in present violation of the order. That conclusion is predicated upon an erroneous premise, unsupported by any authority and will result in an unnecessary limitation on the court’s inherent contempt authority and its ability to enforce compliance with its valid orders.
The majority’s determination that a coercive sanction is not permissible in this matter is erroneously predicated upon the false premise that there is nothing left to coerce once the appellants violated the permanent injunction by trespassing onto Williams’ property. The apparent flaw in the majority’s reasoning, is their failure to recognize the continuing existence of the permanent injunction, and appellants continuing obligation and ability to comply with that order in the future. Under these circumstances, a coercive sanction was clearly warranted, if not in fact necessary, to coerce the appellants into future compliance with the valid permanent injunction. This is so, particularly in light of the appellants’ ardent belief in the propriety and moral necessity of their contumacious acts, which in turn led to their adamant refusal to agree to be bound by the terms of the permanent injunction in the future.
The majority’s holding unnecessarily deprives the trial court in this case, and all future cases in *126a similar posture, of an effective means of enforcing its orders and providing Williams International with the assured benefit of the injunctive relief it obtained.
As the majority indicates, contempt may be punished in several ways. However, the only rule which governs the choice of sanction in any case is that if the proceeding is a criminal one, the sanction imposed must be determinate with the purpose of punishing the contemnor; if the proceeding is a civil one, the sanction must be coercive, compensatory, or both, with the purpose of either compelling the contemnor’s compliance with the order or making restitution to the party suffering damages as a result of the contemptuous act. See Dobbs, supra, 267. Of course, a necessary corollary to that rule is that a coercive sanction cannot be imposed if there is nothing to coerce. However, that is not the case in the matter before us.
The only time a coercive sanction would be impermissible is when the contemptuous act is completed and incapable of repetition. Such a situation is exemplified by the hypothetical May Day sit-in set forth by Professor Dobbs. Id., 240. Once the contemnor has violated the order enjoining him from participating in the May Day sit-in, his contemptuous conduct is complete and he no longer is able to comply with or violate the order. Thus, imposition of a coercive sanction would be illogical and futile. However, that situation is readily distinguished by Professor Dobbs, from a situation involving a past violation of a prohibitory injunction which also imposes a continuing obligation to obey the order:
For instance, a prohibitory order might enjoin trespasses for all future times. If a defendant so enjoined violates the order once, there is still *127something left to coerce; a civil contempt would therefore be appropriate since it could be used to compel compliance for the future, even though the past trespass cannot be remedied specifically. [Dobbs, supra, 240.][1]
That is precisely the situation presented in the cases before us, and it cogently illustrates the propriety of the trial court’s coercive sanction of conditional imprisonment in the instant cases.
The cases relied on by the majority in support of their holding serve to illustrate the use of coercive sanctions where the contemnors’ are in present violation of the court’s order at the time of the contempt hearing, but they clearly are not authoritative for the novel rule fashioned by the majority in the cases before us. Until today, no court has ever imposed a similar artificial limitation on the use of coercive contempt sanctions.
On the other hand, at least one federal case illustrates the propriety of imposing a coercive sanction where the contemnor had violated a prohibitive injunction, was not in present violation of the order at the time of the contempt hearing, but had a present and future duty to abide by the order.
In Lance v Plummer, 353 F2d 585 (CA 5, 1965), a volunteer deputy sheriff was held in civil contempt for harassing blacks in violation of an injunction by which he was bound. As a result, the trial court ordered the deputy to turn in his badge. The Fifth Circuit approved of the sanction, but *128noted that sanctions for civil contempt must always offer the contemnor an opportunity to purge the contempt and that the sanction imposed in that case should only last until the deputy "should satisfy the trial court that he was no longer in violation of the injunctive order and that he would in good faith thereafter comply with the terms of the order.” Id., 592. Despite the court’s language requiring the deputy to satisfy the trial court that he was no longer in violation of the order, it is apparent from the facts that the deputy was not violating the order at the time of the contempt hearing. It was potential future violations that the court was attempting to avert by conditionally depriving the deputy of his badge.
Furthermore, while it is clear that the majority holding is unsupported by any decisional authority, I also note that Michigan’s statutory codification of the contempt power, specifically MCL 600.1715; MSA 27A.1715, does not limit a trial court’s use of civil contempt sanctions. It is well established that the power to punish for contempt is inherent in the judiciary. In re Scott, 342 Mich 614, 618; 71 NW2d 71 (1955). That power is not dependent upon statutory authorization and may not be legislatively abridged. The statute is only declaratory of the common-law power of Michigan courts to punish contempt and does not restrict those powers in any manner. Cross Co v UAW Local No 155, 377 Mich 202, 210; 139 NW2d 694 (1966). Neither the courts’ use of coercive sanctions in a civil contempt proceeding nor the actions a court may require of the contemnors to purge their contempt are delimited by the contempt statute.
The majority’s reliance on the anticipatory contempt cases in support of its holding is similarly inappropriate. It is readily apparent that the in*129stant case is distinguishable from United States v Johnson, 736 F2d 358 (CA 6,1984), United States v Bryan, 339 US 323; 70 S Ct 724; 94 L Ed 884 (1950), and In re McConnell, 370 US 230; 82 S Ct 1288; 8 L Ed 2d 434 (1962), in a very important respect. That is, in none of these cases had the defendants actually violated the order which the finding of contempt was predicated upon. The Court reversed the contempt findings in these cases in recognition of the general rule that a court must exercise " 'the least power adequate to the end proposed.’ ” Johnson, supra, 362. It is certainly an unnecessary exercise of the court’s power to impose contempt sanctions before any contemptuous act is committed.
The rationale underlying these anticipatory contempt cases is not applicable to the cases before us. In sharp contrast to these cases, the appellants in the instant case were bound by an existing permanent injunction and had admittedly violated the terms of that order prior to being adjudged in contempt. Their contempt was no longer anticipatory, making the situation ripe for contempt proceedings and the imposition of coercive sanctions to enforce the contemnors’ future compliance with their continuing obligation under the injunction. Moreover, in my view, the court’s use of conditional imprisonment was, under the circumstances, the least restrictive exercise of power necessary to achieve that end.
I am convinced that the majority’s analysis and resolution of the broadest question presented, identified as the first issue, is erroneous. The appropriate disposition of these appeals, in my opinion, depends upon the resolution of the second and, if necessary, the third issues identified in the majority opinion. I would hold that the clearly coercive sanctions imposed in the instant cases were not *130beyond the general inherent power of the trial court to entertain civil contempt proceedings. Therefore, I would address whether the purgation requirement imposed, under the particular facts of these cases, was an appropriate exercise of the trial court’s discretion and, if necessary, whether that method of purgation was constitutionally impermissible as applied. Thus, I respectfully dissent.
Boyle and Griffin, JJ., concurred with Riley, C.J.

 The majority’s claim that Professor Dobbs subsequently retreated from this position is utterly without merit. See ante, pp 103-104, n 19. Although Professor Dobbs does not repeat the hypothetical trespass in the passage referred to in his treatise on remedies, he clearly does not renounce his previous contention that coercive sanctions are appropriate to compel future compliance with a valid court order. Professor Dobbs makes no distinction whatsoever between present and past violations of an injunctive order.